Citation Nr: 0900424	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  08-09 831	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for a heart murmur or a cardiac disability related 
to a heart murmur.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946.  

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a heart 
murmur or a cardiac disability related to a heart murmur is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Newly-submitted evidence contains new information about the 
veteran's heart problems, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a heart murmur or a cardiac 
disability related to a heart murmur has been submitted.  38 
U.S.C.A. §§ 5103(a), 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran initially claimed entitlement to service 
connection for "a heart condition" in 1964.  In an April 
1964 rating decision, this benefit was denied, essentially on 
the basis that although hospital treatment for arrhythmia 
with a cardiac murmur was shown during service, no current 
disability was shown by the evidence of record as during a 
1956 VA hospitalization, the veteran's heart was deemed to 
have been normal, with no murmur noted during clinical 
observation.  The veteran did not appeal this decision and it 
thus became final one year after he was notified of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The veteran now seeks to reopen this prior denial.  In 
support of his claim, he has submitted an affidavit dated in 
2007, from his former employer, to the effect that after his 
discharge from the service, he worked driving a tractor 
because he was unable to perform any hard labor due to his 
heart condition.  The veteran also asserts, and his former 
employer corroborates that after his discharge from service, 
he purchased nitroglycerin for his heart from a family-owned 
drug store called Cain Drugs.  

A final decision cannot be reopened unless new and material 
evidence is presented.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For this purpose, the credibility of 
evidence, although not its weight, is to be presumed.  Once 
the claim is reopened, the presumption of credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The statement of the veteran's former employer regarding the 
veteran's requirement for nitroglycerin shortly after service 
is new, as it was not previously of record.  It is also 
material, as it tends to show the presence of a disability 
involving the heart present after service.  It is neither 
cumulative nor redundant of previously-considered 
information, and relates to an unestablished fact necessary 
to substantiate the claim.  Where there is such evidence, 
"[t]his does not mean that the claim will always be allowed, 
just that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).

The Board holds that former employer's statement constitutes 
new and material evidence which raises a reasonable 
possibility of substantiating the claim.  The previously-
denied claim for service connection for a heart murmur or a 
cardiac disability related to a heart murmur thus must be 
reopened.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for a heart murmur or 
a cardiac disability related to a heart murmur, the claim is 
reopened, and to that extent only, the claim is granted.


REMAND

Now that the claim has been reopened, a thorough, de novo 
review must be performed, to include a complete analysis as 
to the credibility of the veteran's statements and the 
statement of his former employer submitted in support of this 
claim.  

Additional evidentiary development is called for as well.  
The veteran should be requested to identify where he received 
medical treatment for his heart problems throughout the 
years, so that medical records may be obtained in the effort 
to show he has had an ongoing disability since service.  
Records from Cain Drugs should be sought also.  

Subsequent to the RO's most recent adjudication of the 
veteran's claim, embodied in the February 2008 Statement of 
the case, the veteran submitted additional written argument 
to the RO.  Additionally, a voluminous amount of VA medical 
records, reflecting medical treatment from 1999 to 2008 were 
added to the file in August 2008.  None of this evidence or 
argument has been reviewed by the RO in connection with a 
decision on his claim, and he has not provided a waiver of 
such initial review.  In these circumstances, due process 
requires that the Board return the appeal to the RO for 
initial consideration of the new evidence.

In his February 2008 substantive appeal, the veteran 
requested the opportunity to present sworn testimony in 
support of his appeal during a hearing before a Veterans Law 
Judge at the RO.  Such a hearing was scheduled and the 
veteran notified of the time and date.  Prior to the schedule 
date, however, the veteran wrote to inform the RO that his 
wife had recently died and that he was unable to make the 
long drive to the RO by himself.  He requested that he 
instead be allowed to present his hearing testimony via 
videoconference technology from the Lake City VA Medical 
Center, which is convenient to his home.  The RO did not 
respond to this request in any way.

Governing regulation provides that a hearing on appeal before 
the Board may be held in Washington DC or at a VA facility 
having adequate physical resources and personnel for the 
support of such hearings.  38 C.F.R. § 20.705.  An internal 
VA initiative to make videoconference hearings available from 
some VA medical facilities is underway, although not yet 
fully operational.  As this appeal must be remanded anyway, 
the RO should respond to the veteran's request, informing him 
as to whether the Lake City VA Medical Center has adequate 
physical resources and personnel to support his 
videoconference hearing request, or whether it might have 
such resources in the near future.  If working with the Lake 
City VA Medical Center to hold his hearing is not feasible, 
the veteran should be so informed and provided the 
opportunity to have a hearing at the RO, if he desires.

Prior to certifying the appeal to the Board, the RO obtained 
a VA medical opinion based upon review of the veteran's 
claims file and VA computerized medical records.  If 
additional relevant medical records are obtained, the claims 
file, along with the newly-obtained medical records should be 
forwarded to the same examiner, if available, or to a 
different physician with equivalent expertise and 
credentials, for review, so that the resulting medical 
opinion may be as informed as possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for cardiac 
complaints since his discharge from 
service, to include Cain Drugs.  After 
securing the necessary release(s), the RO 
should obtain these records for inclusion 
in the veteran's claims file.

2.  The RO should respond to the 
veteran's request for a videoconference 
hearing, informing him as to whether the 
Lake City VA Medical Center has adequate 
physical resources and personnel to 
support his videoconference hearing 
request, or whether it might have such 
resources in the near future.  If working 
with the Lake City VA Medical Center to 
hold his hearing is not feasible, the 
veteran should be so informed and 
provided the opportunity to have a 
hearing at the RO, if he desires.

3.  IF additional contemporaneous medical 
and/or pharmacy records are received 
pursuant to the above request, AND these 
records are relevant to the condition of 
the veteran's heart, the claims file, 
along with the newly-obtained medical 
records should be forwarded to the same 
examiner, if available, or to a different 
physician with equivalent expertise and 
credentials, for review and a medical 
nexus opinion.  The physician is 
requested to specifically comment upon 
the March 2007 VA medical opinion and 
whether the newly-obtained medical 
records affect or change the basis for 
that opinion in any way.  The complete 
rationale for all opinions expressed 
should be fully-explained.  

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If either benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


  

______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


